[Cite as State v. Matthews, 2016-Ohio-5055.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :  C.A. CASE NO. 2015-CA-73
                                                     :
 v.                                                  :  T.C. NO. 15TRD5439
                                                     :
 ANTHONY MATTHEWS                                    :  (Criminal Appeal from
                                                     :   Municipal Court)
         Defendant-Appellant                         :
                                                     :
                                                ...........

                                               OPINION

                             Rendered on the 22nd day of July, 2016.

                                                ...........

RONALD C. LEWIS, Atty. Reg. No. 0061980, Bellbrook City Prosecutor, 101 N. Detroit
Street, Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

ANTHONY MATTHEWS, 435 Oxford Avenue, Dayton, Ohio 45402
    Defendant-Appellant


                                               .............

FROELICH, J.

        {¶ 1} Following a bench trial in the Xenia Municipal Court, Anthony Matthews was

found guilty of one count each of operating a motor vehicle without an operator’s license
                                                                                         -2-


and operating an unregistered motor vehicle; he was fined a total of $150 and ordered to

pay court costs.       Matthews challenges his convictions on appeal, pro se. For the

following reasons, the judgment of the trial court will be affirmed.

          {¶ 2} Matthews raises numerous arguments challenging his conviction, although

they are not framed as assignments of error. We will address his arguments in an order

that facilitates our discussion.

            I.   Jurisdiction of the Municipal Court

          {¶ 3} Most fundamentally, Matthews challenges the municipal court’s jurisdiction

to hear his case, as well as the “district attorney’s” involvement in the case, based on a

lack of personal and subject matter jurisdiction. With respect to personal jurisdiction,

specifically, Matthews contends that the municipal court could not obtain jurisdiction over

him without his consent, and that there could be no consent without a “contract” with the

municipal corporation. He also asserts that he did not voluntarily submit to the court’s

jurisdiction; rather, he appeared under “coercion” to prevent further “harassment” by the

police.

          {¶ 4} Ohio municipal courts “are created by statute, R.C. 1901.01, and their

subject-matter jurisdiction is also set by statute.” State v. Mbodji, 129 Ohio St. 3d 325,

2011-Ohio-2880, 951 N.E.2d 1025, ¶ 11. An Ohio municipal court “has jurisdiction over

misdemeanors occurring within its territorial jurisdiction.” Id., citing R.C. 1901.20(A)(1).

The filing of a complaint invokes the jurisdiction of a municipal court. Id. at ¶ 12. See

also State v. Gunnell, 10th Dist. Franklin No. 13AP-90, 2013-Ohio-3928, ¶ 8. An Ohio

Uniform Traffic Ticket serves as the complaint and summons. See Traf.R. 3(A). Thus,

the municipal court had subject matter jurisdiction.
                                                                                          -3-




       {¶ 5} With respect to personal jurisdiction, many courts have addressed and

rejected arguments similar to the one raised by Matthews, i.e, that a citizen must consent

to the jurisdiction of the court.    This court and others have found that consent is

unnecessary and irrelevant to a court’s jurisdiction. We addressed this jurisdictional

argument in St. Paris v. Galluzzo, 2d Dist. Champaign No. 2014-CA-4, 2014-Ohio-3260,

as follows:

               The judicial power of the state is vested in “such other courts inferior

       to the supreme court as may from time to time be established by law.”

       Section 1, Article IV, Ohio Constitution. The constitution gives the General

       Assembly the power to provide for municipal courts and their jurisdiction.

       Behrle v. Beam, 6 Ohio St. 3d 41, 42, 451 N.E.2d 237 (1983). Municipal

       courts, as they exist today in Ohio, were established in 1951 with the

       enactment of R.C. Chapter 1901. Id.[;] State v. Spartz, 12th Dist. Madison

       No. CA99-11-026, 2000 WL 204280, * 1 (Feb. 22, 2000).

               Generally, all Ohio courts have jurisdiction over violations of Ohio law

       occurring in Ohio. See R.C. 2901.11(A). More to the point, municipal

       courts have jurisdiction over misdemeanor offenses.

               Pursuant to R.C.1901.20, “The municipal court has jurisdiction of the

       violation of any ordinance of any municipal corporation within its territory *

       * * and of the violation of any misdemeanor committed within the limits of its

       territory.”

               ***
                                                                                         -4-




             The Ohio Constitution Section 3, [A]rt. 18, provides: “Municipalities

      shall have authority to exercise all powers of local self-government and to

      adopt and enforce within their limits such local police, sanitary and other

      similar regulations, as are not in conflict with general laws.” The Ohio

      Supreme Court in Village of Struthers v. Sokol, 108 Ohio St. 263, 140 N.E.

      [ ] 519 (1923) noted “ * * * by virtue of [S]ection 3, [A]rt. 18, of the Ohio

      Constitution, as amended in 1912, municipalities of the state have police

      power directly conferred by the people in all matters of local self-

      government * * *.” Id. at 267, 140 N.E. [ ] 520–521. “Promptly after the

      establishment of home rule in Ohio, municipal control over municipal streets

      was clearly enunciated. Billings v. Cleveland Ry. Co., 92 Ohio St. 478, 111
N.E. 155 (1915).” State v. Parker, 68 Ohio St. 3d 283–284, 626 N.E.2d 106,

      107 (1994). In Parker the Court reiterated “ * * * a municipality's authority to

      regulate traffic comes from the Ohio Constitution * * *.” Id. at 285, 626

      N.E.2d at 108.

Id. at ¶ 11, quoting City of Mount Vernon v. Young, 5th Dist. Knox No. 2005CA45, 2006-

Ohio-3319. See also Dayton v. Galluzzo, 2d Dist. Montgomery No. 25913, 2014-Ohio-

4854, ¶ 8.

      {¶ 6} Matthews’s arguments that the municipal court lacked subject matter

jurisdiction and that personal jurisdiction could not be invoked without his consent are

without merit. Moreover, Matthews’s alleged statements, on the record, that he “d[id] not

wish to contract with the municipal corporation” (whether capitalized or not) had no legal
                                                                                        -5-


effect.

           II.   Rights to Movement and Travel

          {¶ 7} Matthews also argues that freedom of movement and travel are “rights”

which cannot be unconstitutionally “converted” into a governmental privilege by requiring

licensure and registration.   However, there is no fundamental right to drive a motor

vehicle, and a “burden on a single mode of transportation simply does not implicate the

right to interstate travel.” St. Paris v. Galluzzo at ¶ 15, quoting State v. Gunnell, 10th

Dist. Franklin No 13AP-90, 2013-Ohio-3928, ¶ 13 (which quoted Duncan v. Cone, 6th Cir.

No. 00-5705, 2000 WL 1828089 (Dec. 7, 2000)). “The right of a citizen to operate a

motor vehicle upon the highways of this state is not a natural or unrestricted right, but a

privilege which is subject to reasonable regulation under the police power of the state in

the interest of public safety and welfare.” State v. Starnes, 21 Ohio St. 2d 38, 45, 254
N.E.2d 675 (1970), quoting Blow v. Commr. of Motor Vehicles, 64 N.W.2d 351, 352

(S.D.1969). Licensure and registration are such reasonable regulations.

          III.   Uniform Commercial Code

          {¶ 8} Matthews cites several sections of the Uniform Commercial Code (UCC).

He indicates that these sections support his “valid reservation of rights” and prevent the

loss of his rights by waiver or estoppel. It is unclear to us how these provisions (UCC 1-

207.7, 1-308, and 1-103.6) relate to any of the issues in this case; he may be suggesting

that the UCC prevents any requirement to register a vehicle, under the theory that a

vehicle is a consumer or household good as defined by the UCC. We have previously

stated that we found no constitutional provision, case law, or statutory law that supports

this argument; we have further held that, regardless of whether a motor vehicle is deemed
                                                                                         -6-


to be a consumer or household good, it is subject to motor vehicle registration

requirements. St. Paris v. Galluzzo at ¶ 17. See also Gunnell at ¶ 7, citing United

States v. Mitchell, 405 F. Supp. 2d 602 (D.Md.2005) (“the U.C.C. has no bearing on

criminal subject matter jurisdiction”) and Van Hazel v. Luoma, E.D.Mich. No. 05–CV–

73401–DT (Oct. 27, 2005) (a “Petitioner cannot divest the State of Michigan of jurisdiction

to prosecute him of a criminal offense simply by declaring a security interest in himself

pursuant to the Uniform Commercial Code”).

         {¶ 9} Matthews’s convictions of traffic offenses are unaffected by any UCC

provisions.

         IV.      Rights to Jury Trial, Speedy Trial, and Public Trial

         {¶ 10} Matthews further alleges that he was denied his rights to a jury trial, to a

speedy trial, and to a public trial.

         {¶ 11} In misdemeanor cases, a criminal defendant does not have an absolute

right to a jury trial. City of Mentor v. Giordano, 9 Ohio St. 2d 140, 224 N.E.2d 343 (1967),

paragraph one of the syllabus; Pierson v. Rion, 2d Dist. Montgomery No. 23498, 2010-

Ohio-1793, ¶ 23; State v. Short, 2d Dist. Darke No. 06-CA-1679, 2006-Ohio-6611, ¶ 13.

Rather, a defendant charged with a misdemeanor waives the right to a jury trial unless he

makes a timely written demand in accordance with Crim.R. 23(A). Pierson at ¶ 23; Short

at ¶ 13-14. The record of this case does not include any request by Matthews for a jury

trial.

         {¶ 12}    R.C. 2945.71(B)(2) provides that, where a charge of a first or second

degree misdemeanor is pending, a person must be brought to trial within 90 days after

the person’s arrest or the service of summons. Matthews’s citation for driving without a
                                                                                             -7-


driver’s license, in violation of R.C. 4510.12(A)(1) (the more serious of the two offenses)

was a misdemeanor of the first degree.             (The expired registration was a minor

misdemeanor.) Matthews was cited on November 4, 2015, and the trial court issued its

decision and the fine was imposed on December 2, 2015. Matthew’s right to a speedy

trial was not violated.

       {¶ 13} Matthews has made no specific argument as to the manner in which he

was alleged to have been denied his right to a public trial. The record reflects that the

trial court conducted a bench trial on December 2, 2015, and does not include any

indication that the trial was not public.

        V.    Notices, Affidavits, and Motions

       {¶ 14} Finally, Matthews argues that the trial court “showed unfair prejudice” by

not acknowledging or “answering” notices, affidavits, and motions filed with the court.

These notices, which were filed on the day of trial, included two UCC Financing

Statements, a “Common Law Copyright/Trademark Notice,” a “Notice of Waiver or

Recourse Benefits and Rejection of Judicial Contract Enforcement” directed to the Ohio

Secretary of State, and another waiver directed to the Ohio Department of Commerce.

       {¶ 15} As a preliminary matter, we note that none of the filings at issue requested

any action by the trial court and, to any extent that these filings were “motions” on which

the trial court might reasonably have been expected to rule, they were implicitly overruled

by the trial court’s judgment. See State v. Davis, 9th Dist. Medina No. 07CA0028-M,

2008-Ohio-999, ¶ 5, quoting Lorence v. Goeller, 9th Dist. Lorain No. 04CA008556, 2005-

Ohio-2678, ¶ 47 (stating “[i]n general, if the trial court fails to mention or rule on a pending

motion, the appellate court presumes that the motion was implicitly overruled”); State v.
                                                                                 -8-

Salinas, 10th Dist. Franklin No. 09AP-1201, 2010-Ohio-4738, ¶ 44.

       {¶ 16} We disagree with Matthews’s assertion that the trial court abused its

discretion in failing to address or explicitly rule on these matters.

       {¶ 17} Matthews’s arguments are without merit and are overruled

       VI.    Conclusion

       {¶ 18} The judgment of the trial court will be affirmed.

                                          .............

FAIN, J. and WELBAUM, J., concur.



Copies mailed to:

Ronald C. Lewis
Anthony Matthews
Hon. Michael K. Murry